DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
	Applicant’s election without traverse of Group I and the combination of SNPs: chrl3:19602195, chrl3:19625370, chrl4:19472367, chrl4:20326905, chrl5:20022190, chr15:20049922, chr21:14640496, chr21:14643423, chr22:16415691, and chr22:16554800, in the reply filed on August 24, 2020 is acknowledged.
	Claims 1-2, 5-6, 11-12, 14-17, 20-34 are currently pending.
Claims 14-17 and 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (a non-elected invention or non-elected SNPs), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2020.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 11, 12, and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, 5, 6, 11, 12, and 25-34 the step of “identifying a SNP site in an acrocentric chromosome” is nonsensical for numerous reasons. 
The claims state that the identifying the SNP site includes steps of (i) providing sequence specific primers for identifying the SNP site; (ii) determining whether the acrocentric chromosome includes chromosome X; (iii) selecting one or more of X pairs of sequence specific primers; and (iv) identifying the SNP site by performing PCR amplification using the sequence specific primer. First of all the order in which these steps are performed is very confusing the way it is written.  For example it’s unclear how one can provide the sequence specific primers (part i) if they have not yet been selected (part iii).  This portion of the rejection could be overcome by amending the claims to recite the correct order of performing the process steps i.e., (ii), (iii), (i), and (iv). 
The claims require “determining whether the acrocentric chromosome includes chromosome” 13, 14, 15, 21, and 22 and “selecting one or more of X pairs of sequence specific include a chromosome”. An acrocentric chromosome is a chromosome in which the centromere is very close to one end.  So while a chromosome can be an acrocentric chromosome, a chromosome cannot include an acrocentric chromosome. Additionally “determining the acrocentric chromosome” is confusing because it is a property of the human genome that it has 6 acrocentric chromosomes: 13, 14, 15, 21, 22, and Y.  So of course all of the recited chromosomes are acrocentric and it’s not clear if the claims require selecting one or more sequence specific primer pairs for each of the acrocentric chromosomes (chromosomes 13, 14, 15, 21, 22).  
The claims encompass “selecting” one or more of 57 pairs of primers for chromosome 13, one or more of 58 pairs of primers for chromosome 14, one or more of 74 pairs of primers for chromosome 15, one or more of 75 pairs of primers for chromosome 21, and one or more of 80 pairs of primers for chromosome 22. First of all it is not clear where the primer pairs are being “selected” from. It is not clear why one would select up to 344 different primer pairs when the claims require identifying a single SNP site.  The claims require identifying a SNP site (singular) by performing PCR amplification using the sequence specific primer (singular).  It’s not clear if one is supposed to use a single “primer” from the selected “primer pairs” to detect the SNP site or if the method is intended to actually use both primers from the selected “primer pairs”.  If the claims require identifying a single SNP site then it is not clear how the recitation of the additional 344 different primer pairs relates to the rest of the method.   Clarification is requested.
Claims 1, 2, 5, 6, 11, 12, and 25-34 require determining genotypes of the SNP site of both of the parents and the progeny by a sequencing process or a chip process according to the SNP site as identified.  Here it is unclear what the limitation “according to the SNP site as identified” 
Claims 1, 2, 5, 6, 11, 12, and 25-34 require producing pedigree haplotypes wherein this includes building the pedigree haplotype according to the 57 SNP sites for Chromosome 13, according to the 58 SNP sites for Chromosome 14, according to the 74 SNP sites for Chromosome 15, according to the 75 SNP sites for Chromosome 21, or according to the 80 SNPs sites for chromosome 22. There is insufficient antecedent basis for this limitation in the claim. Although the claim previously refers to 57 pairs of primers for chromosome 13, 58 pairs of primers for chromosome 14, 74 pairs of primers for chromosome 15, 75 pairs of primers for chromosome 21, and 80 pairs of primers for chromosome 22 they do not refer to 57, 58, 74, 75, or 80 SNP sites. Further this recitation is confusing because this step recites haplotypes yet the method only requires identifying a single SNP and genotyping a single SNP site. It is unclear how one practicing the method knowns the genotype with respect to these additional 344 SNPs such that they can be utilized when building the pedigree haplotype according to these additional 344 SNPs. Clarification is requested.   
Claims 1, 2, 5, 6, 11, 12, and 25-34 require “determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or a haploid including chromatid b type, and “in response to” determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or a haploid including chromatid b type, determining that chromatid B type in the CRT-carrier parent Chromosome 14 is translocation chromosome haplotype and that chromatid b type in the 
Claims 1, 2, 5, 6, 11, 12, and 25-34 recite “in response to determining that Chromosome 14 of the progeny is a triploid including chromatid b type, chromatid A type, and chromatid B type, or a haploid including chromatid a type, and in response to determining Chromosome 14 of the progeny is the triploid including chromatid b type, chromatid A type, and chromatid B type, or is the haploid including chromatid a type, determining that chromatid A type in the CRT-carrier parent Chromosome 13 is translocation chromosome haplotype, and that chromatid a type in the CRT-carrier parent Chromosome 13 is normal chromosome haplotype”.  Here the recitation of “in response to” raises the question as to whether the limitations that follow are actually required.  It seems to suggest that the limitations that follow are only performed under certain undefined conditions.  Further it is noted that these recitations only pertain to chromosomes 13 and 14, yet the claims require building a pedigree of haplotypes according to SNP sites that are also on chromosomes 15, 21, and 22.  It’s not clear why SNP sites from these 

Response To Arguments
4.	In the response the Applicants traversed the rejections under 35 USC 112(b). It is noted that the previously presented rejections have been overcome by the extensive claim amendments.  However the claims as amended raise new issues under 35 USC 112(b) which are set forth above. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
	Claims 1, 2, 5, 6, 11, 12, and 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Nature of the Invention 
           The claims are drawn to a method of detecting chromosome Robertsonian translocation (CRT) in a progeny, wherein the progeny is produced by a CRT-carrier parent and a non-CRT-carrier parent.  The nature of the invention requires knowledge on how to use the genotypes of both of the parents and the progeny to produce pedigree haplotypes of both of the parents and the progeny, and how to interpret those pedigree haplotypes to determine the CRT of the progeny. 
Breadth of the Claims: 
Claim 1 is drawn to a method for detecting chromosome Robertsonian translocation. 
	The claim recites a first step of obtaining a CRT-carrier parent DNA sample, a non-CRT-carrier parent DNA sample, and a progeny DNA sample from a progeny of the CRT-carrier parent and the non-CRT-carrier parent. 
The claim recites a second step of identifying a SNP site in an acrocentric chromosome, wherein the acrocentric chromosome includes Chromosome 13 Chromosome 14, Chromosome 15, Chromosome 21, or Chromosome 25.  The claims recite that identifying the SNP site includes providing sequence specific primers for identifying the SNP site, including one or more of: 
determining whether the acrocentric chromosome includes Chromosome 13, and selecting one or more of 57 pairs of sequence specific primers in response to determining the acrocentric chromosome includes Chromosome 13; 

determining whether the acrocentric chromosome includes Chromosome 15, and selecting one or more of 74 pairs of sequence specific primers in response to determining the acrocentric chromosome is Chromosome 15; 
determining whether the acrocentric chromosome includes Chromosome 21, and selecting one or more of 75 pairs of sequence specific primers in response to determining the acrocentric chromosome is Chromosome 21; and 
determining whether the acrocentric chromosome includes Chromosome 22, and selecting one or more of 80 pairs of sequence specific primers in response to determining the acrocentric chromosome is Chromosome 22 
and identifying the SNP site by performing PCR amplification using the sequence specific primers. 
Here the claims do not define the SNP that is identified or the primer pairs in terms of particular structure.  The prior art teaches that Chromosome 13 is 93,711,000 bp long and has 53,093 SNPs.  The prior art teaches that Chromosome 14 is 89,344,000 bp long and has 44,112 SNPs.  The claims encompass identifying a single SNP site out of hundreds of thousands of SNPs on these 5 acrocentric chromosomes using any primer pair.  
	The claims recite a third step of determining genotypes of the SNP site of both of the parents and the progeny by a sequencing process or a chip process according to the SNP site as identified.

	The claims recite a fifth step of determining the chromosomal Robertsonian translocation of the progeny according to pedigree haplotypes of both of the parents and the progeny. Here the claims require the interpretation of collected data to reach a conclusion (that a Robertsonian translocation is present) but the claims do not describe how to interpret such data to reach the conclusion. 
	The claims recite that determining the CRT of the progeny further includes one or both of:  
determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or a haploid including chromatid b type, and in response to determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or a haploid including chromatid b type, determining that chromatid B type in the CRT-carrier parent Chromosome 14 is translocation chromosome haplotype and that chromatid b type in the CRT-carrier parent 
determining that Chromosome 14 of the progeny is a triploid including chromatid b type, chromatid A type, and chromatid B type, or a haploid including chromatid a type, and in response to determining Chromosome 14 of the progeny is the triploid including chromatid b type, chromatid A type, and chromatid B type, or is the haploid including chromatid a type, determining that chromatid A type in the CRT-carrier parent Chromosome 13 is translocation chromosome haplotype, and that chromatid a type in the CRT-carrier parent Chromosome 13 is normal chromosome haplotype
Teachings in the Specification 
The specification provides two working examples of the claimed invention.  
Example 1 addresses the situation in which one of the progeny has trisomy. Here samples are obtained from 8 embryo blastula stage trophoblast cells and peripheral blood cells from the mother and father.  It was known that the father carries chromosomal Robertsonian translocation in Chromosome 13 and Chromosome 14 while the mother has normal chromosome karyotype. First the chromosome copy numbers were determined. Analysis results of embryo chromosome copy number are shown in Table 6 (represented below). As you can see embryo 3 had an extra chromosome 14.

    PNG
    media_image1.png
    176
    294
    media_image1.png
    Greyscale


Next the samples were sequenced and pedigree haplotypes were built according to 115 SNPs (57 and 58 for Chromosome 13 and Chromosome 14, respectively).  
    PNG
    media_image2.png
    109
    380
    media_image2.png
    Greyscale

According to the information that LH (dad) was translocation carrier and No. 3 embryo had Chromosome 14 duplication, it can be deduced that the Chromosome 13 haplotype from LH (A type) carried by No. 3 embryo was translocation chromosome haplotype. Further, according to other embryo carrying A type or a type, it can be deduced that B type in Chromosome 14 was translocation chromosome haplotype. Accordingly, it can be determined that No. 1, 4, 5 embryos carrying Chromosome 13 a type and Chromosome 14 b type were normal embryos; No. 2, 6, 7, 8 embryos carrying Chromosome 13 A type and Chromosome 14 B type were translocation carrying embryos. 


    PNG
    media_image3.png
    170
    305
    media_image3.png
    Greyscale

Next the samples were sequenced and pedigree haplotypes were built according to 115 SNPs (57 and 58 for Chromosome 13 and Chromosome 14, respectively).  

    PNG
    media_image4.png
    110
    369
    media_image4.png
    Greyscale

According to the information that JXD (dad) is translocation carrier and No. 2 embryo had Chromosome 13 deletion, it can be deduced that the Chromosome 14 haplotype from JXD (b type) carried by No. 2 embryo was normal chromosome haplotype, i.e. Chromosome 14 B type was translocation chromosome haplotype. Further, according to other embryo carrying B type or 
The Predictability or Unpredictability of the Art:
While the state of the art with regard to the collection of data including (i) the chromosome copy number of the progeny, (ii) the karyotypes of both of the parents, and (iii) the haplotypes of the parents and the progeny is high, based on the limited teachings in the specification it is unclear how to interpret such data to arrive at the conclusion that a Robertsonian translocation is present. 
The claims require genotyping  a single SNP site that is located on an acrocentric chromosome but then requires producing pedigree haplotypes based on 57 SNP sites for Chromosome 13, 58 SNP sites for Chromosome 14, 74 SNP sites for chromosome 15, 75 SNP sites for Chromosome 21, 80 SNP sites for Chromosome 22. Here the claims require the building haplotypes but do not set forth what SNPs should be used on each of the chromosomes. The prior art teaches that Chromosome 13 is 93,711,000 bp long and has 53,093 SNPs.  The prior art teaches that Chromosome 14 is 89,344,000 bp long and has 44,112 SNPs.  The claims encompass building haplotypes using SNPs selected from hundreds of thousands of SNPs on these 5 acrocentric chromosomes. The claims do not define the SNPs in terms of any particular structure and it is unclear if any SNP on the acrocentric chromosome can be used or if only certain SNPs can be used.  The claims require determining chromosomal Robertsonian 
Claim 1 recites determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or a haploid including chromatid b type, and in response to determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or a haploid including chromatid b type, determining that chromatid B type in the CRT-carrier parent Chromosome 14 is translocation chromosome haplotype and that chromatid b type in the CRT-carrier parent Chromosome 14 is normal chromosome haplotype, wherein A and a are haplotypes from the CTR-carrier parent Chromosome 13, and B and b are haplotype from the CTR-carrier parent Chromosome 14; or
determining that Chromosome 14 of the progeny is a triploid including chromatid b type, chromatid A type, and chromatid B type, or a haploid including chromatid a type, and in response to determining Chromosome 14 of the progeny is the triploid including chromatid b type, chromatid A type, and chromatid B type, or is the haploid including chromatid a type, determining that chromatid A type in the CRT-carrier parent Chromosome 13 is translocation chromosome haplotype, and that chromatid a type in the CRT-carrier parent Chromosome 13 is normal chromosome haplotype. These recitations are very confusing (see 112b rejections above) and it’s not clear from the claims or the specification how any of the recited determinations are made.   
It is further noted that based on the teachings in the specification, certain information must be known prior to practicing the claimed invention.  For example in the working examples 
While the claims state that there is a CRT-carrier parent, the claims do not set forth which chromosomes are involved in the CRT.  This information appears critical to practicing the claimed invention.  Additionally it appears that in order to practice the claimed invention one must know the karyotype of the CRT-carrier parent, the non-CRT carrier parent, and the progeny.  This information also appears to be critical to practicing the claimed invention since the method requires making deductions that are based on this information. 
Degree of Experimentation:
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full, broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification. 
 Conclusions:
Taking into consideration the factors outlined above, including the nature of theinvention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

Response To Arguments
7.	In the response the Applicants traversed the rejection under 35 USC 112(a) (Enablement).  The response asserts that the claims as amended do not recite matter “not described in the specification in such a way as to enable one skilled in the art to which it pertains…to make and/or use the invention.   
This argument has been fully considered but is not persuasive. The claims as amended remain rejected for the reasons discussed above. 

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 6, 11, 12, and 25-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite numerous abstract ideas.  
The claims recite “providing sequence specific primers for identifying a SNP site” (clm 1). The broadest reasonable interpretation of “providing” is that it may be accomplished by a mental processes. For example, one may “provide” sequence specific primers by writing a list of 
The claims recite “determining whether the acrocentric chromosome includes chromosome X” (clm 1). The broadest reasonable interpretation of “determining” is that it may be accomplished by a mental processes. For example, one may “determine” if a chromosome is acrocentric by looking up in a text book which chromosomes are known to be acrocentric.  
The claims recite “selecting one or more pairs of X pairs of sequence specific primers” (clms 1).   The broadest reasonable interpretation of “selecting” is that it may be accomplished by a mental processes. For example, one may “select” sequence specific primers by looking at a list of sequence specific primers and thinking about which ones to use. 
The claims recite a step of “producing pedigree haplotypes of both of the parents and the progeny according to the genotypes” (clm 1). The broadest reasonable interpretation of “producing” is that it may be accomplished by a mental processes. For example, one may “produce” pedigree haplotypes by thinking about the genotypes.  Use of a physical aid (i.e., a pen and paper) to help perform a mental step (producing pedigree haplotype) does not negate the mental nature of this limitation. 
  The claims recite a step of “determining the CRT of the progeny according the pedigree haplotypes of both of the parents and the progeny” (clm 1). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the CRT by thinking about the pedigree haplotypes from both of the parents and the progeny. 
The claims recite “determining whether Chromosome 13 of the progeny is a triploid including chromatid a type, chromatid A type, and chromatid B type or is haploid including 
The claims recite “determining that chromatid B type in the CRT-carrier parent Chromosome 14 is translocation chromosome haplotype and that chromatid b type in the CRT carrier parent Chromosome 14 is normal chromosome haplotype” (clm 1). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” by thinking about the data collected from both of the parents and the progeny. 
The claims recite “determining whether Chromosome 14 of the progeny is a triploid including chromatid b type, chromatid A type, and chromatid B type or is haploid including chromatid a type” (clm 1). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” by thinking about the data collected from both of the parents and the progeny. 
The claims recite “determining that chromatid A type in the CRT-carrier parent Chromosome 13 is translocation chromosome haplotype and that chromatid a type in the CRT carrier parent Chromosome 13 is normal chromosome haplotype” (clm 1). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” by thinking about the data collected from both of the parents and the progeny. 
The claims recite “determining CRT of the second progeny according pedigree haplotypes of both of the parents and the second progeny” (clm 12). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of (i) obtaining a CRT carrier parent DNA sample, a non-CRT carrier parent DNA sample, and a progeny DNA sample; (ii) identifying a SNP site by performing PCR amplification using sequence specific primers; and 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of (i) obtaining a CRT carrier parent DNA sample, a non-CRT carrier parent DNA sample, and a progeny DNA sample; (ii) identifying a SNP site by performing PCR amplification using sequence specific primers; and (iii) determining genotypes of the SNP site of both of the parents and the progeny by a sequencing process or a chip process. These steps do NOT amount to significantly more because they recite well understood, routine, and conventional activity for those in the field of diagnostics. 
Obtaining DNA samples in order to perform tests is well understood, routine, and conventional in the field of diagnostics.  The step of identifying a SNP site by performing PCR amplification using sequence specific primers is recited at a high level of generality. The claim does not require the use of any particular sequence specific primers. The step of determining the genotypes of the SNP site by a sequencing process or a chip process are recited at a high level of generality. When recited at this high level of generality, there is no meaningful limitation that distinguishes these steps from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known and commercially available.  For example the specification teaches the following:
The specific principle and procedures can be found in the manufacture's instruction, where the DNA molecule is enriched into fragments with certain lengths and relatively concentrated. In a specific embodiment according to the invention, DNA fragments have the lengths of 125-275 bp. 

[0072] In the present invention, the sequencing process used may be high-throughput sequencing technology. The lengths of DNA fragments are 125-275 bp. In a specific embodiment according to the invention, the sequencing platform is Ion Torrent PGM and DNA sequence molecules with DNA lengths of 125-275 bp are obtained. 
[0079] DNA extracting and sequencing: After extracting cell DNA with MDA whole genomic amplifying process (Qiagen Kit), the library is constructed according to Ion AmpliSeq.TM.Library Kits 2.0 standard procedures. During this period, embryo MDA whole genomic amplification is amplified to DNA molecules concentrated as about 125.about.275 bp through multiplex PCR. Two ends are added with linkers for sequencing, and each sample is provided with different barcode, thereby data of various samples obtained in data from one sequencing can be differentiated. 
[0088] The library was constructed according to Ion AmpliSegTM Library Kits 2.0 standard Library construction procedures. Multiplex PCR reactions were performed with the primers in Table 1 and Table 2 and then DNA molecules of the amplified products were added with linkers at both ends for sequencing. Under certain conditions, the nucleic acid molecules were allowed to grow in clusters and sequencing were performed on Ion Torrent PGM to give DNA fragments sequences in target location with fragment lengths of 125 bp.about.275 bp. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements.  For example Rabinowitz (US 2008/0243398 Pub 10/2/2008) discloses a method of determining the genetic state of one or more embryos for the purpose of embryo selection in the context of IVF.  Rabinowitz the method involves amplifying and genotyping genetic material from the embryos and from each of the parents (para 0267).  Rabinowitz further teaches the methods can be used to determine translocations (see clm 4). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a e.g., at a high level of generality) or as insignificant extra-solution activity. 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
9.	In the response the Applicants traversed the rejection under 35 USC 101.   The Applicants argue that the clams do not recite a law of nature or an abstract idea.  They argue that even if they did, a practical integration of the judicial exception is found by additional elements recited in the claims as amended. 
This argument and the claims as amended have been fully considered. The Applicants have argued that the claims do not recite abstract ideas, but they have not specifically explained why any of the previously identified abstract ideas are not abstract.  The claims as amended recite numerous abstract ideas and each one is specifically set forth in the rejection.  Further the Applicants argue even if the claims do recite judicial exceptions, they are practically integrated.  However the Applicants have not explained how they are practically integrated. For the reasons 

10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634